Citation Nr: 1224433	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  07-208 70	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas.  

In May 2010, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

This matter was previously before the Board in July 2010 at which time it was remanded for additional development.  It is now returned to the Board. 
 
The Board notes that the issues on appeal had previously included service connection for posttraumatic stress disorder.  During the pendency of this appeal, by rating action dated in February 2011, the RO granted service connection, representing a full grant of the benefit sought on appeal.  Thus, the issue is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that further RO action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A review of the Veteran's paper claims file reveals that additional VA outpatient treatment records have been associated with the claims file since the AMC's issuance of the June 2011 Supplemental Statement of the Case.  In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the Veteran's Virtual VA paperless claims file reflects that the Veteran underwent a VA audiology examination in May 2012.

The Veteran has not waived of consideration by the agency of original jurisdiction of this evidence.  Under applicable law, the Board may not consider newly-submitted evidence in the first instance unless the claimant has waived initial consideration by the appropriate agency of original jurisdiction.  See 38 C.F.R. §§ 19.37, 20.1304 (2011).  Consequently, this case must be remanded to the RO/AMC for readjudication and issuance of a supplemental statement of the case.  38 C.F.R. § 19.31. 

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall readjudicate this matter in light of all pertinent evidence - to specifically include additional VA outpatient treatment records, the May 2012 VA audiology examination report, and any other evidence received after the June 2011 Supplemental Statement of the Case.  If it remains denied, the RO/AMC shall issue a Supplemental Statement of the Case and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board for further appellate review.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this remand is comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


